DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-13 in the reply filed on 07/25/2022 is acknowledged.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 2 recites the broad limitation of particle size of vanadium oxide of 5-50 nm and the claim also recites ithe narrower range of 10-50 and 5-15 nm which is the narrower statement of the range/limitation. Correction is required by amending the claim to recite on the broader limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0132494 A1) to Luo et al.  (hereinafter Luo).
Regarding claims 1-5, 10-13 Luo is directed toward vanadium dioxide composite matrix films.  Luo discloses at paragraph [0010] that the invention is drawn to a polymer film using vanadium dioxide composites. Luo discloses at paragraph [0011] that vanadium dioxide composite powders are grafted doped with an oxide M.  Luo discloses at paragraph [0019] that the elements M that form an oxide are amorphous oxides of Mo and Ti that would form a passivating layer with a vanadium oxide core.  Luo discloses at paragraph [0021] that the doped vanadium powders may have a snowflake shape, which is similar to a nanostar.  The particle size of the vanadium dioxide composite powder is less than 200 nm (claim 6). Luo discloses at paragraph [0051] that the vanadium oxide powder is mixed with a polymer emulsion and applied to a substrate.  Luo discloses at paragraph [0075] that the polymer emulsion may be a polyurethane, which forms the polymer matrix.  Luo discloses at paragraph [0042] that Fig 3 shows the composite vanadium powder polymer matrix having an optical transmittance within Applicants range of 10% to 90%, occurs between 740nm and 950 nm.   Luo discloses at paragraph [0018] that the temperature range is 20 to 70C that reads on Applicants range of -20C to 100C of claim 5. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claims 5-8, as Luo discloses vanadium dioxide nanomaterial as presently claimed, it therefore would be obvious that vanadium dioxide would intrinsically have an insulator metal electronic transition at a temperature between -20C and about 100C and integrated modulation of light transmittance between about 680 nm and about 2500 nm would intrinsically be between 5-75% and onset of modulation of NIR light transmittance occurs between about 680 nm and about 1750 nm. 
Regarding claim 9, Luo does not explicitly disclose the dried weight:weight ratio of crystalline vanadium oxide nanomaterials to polymeric matrix is between 0.01 to about 0.6, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have transparency, low haze, adhesion as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788